The State previously moved to dismiss the defendant’s appeal on the ground that he was a fugitive from justice. The motions were denied without prejudice to the right of the State to renew its motion when the defendant was again in custody or on or after certain dates. The State has again renewed its motion, and the defendant is still a fugitive from justice and has been *917since approximately April 20, 1972. Accordingly, after due consideration, the State’s motion to dismiss the defendant’s appeal is granted.
Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for plaintiff. William F. Reilly, Public Defender, David L. Martin, Asst. Public Defender, for defendant.